                 Case 19-01233                    Doc 4          Filed 09/09/19 Entered 09/09/19 13:01:18                  Desc Main
                                                                    Document    Page 1 of 8

                                                               United States Bankruptcy Court
                                                                     Northern District of Iowa
            Adam Edward Burken
 In re      Kimberly Ann Burken                                                                             Case No.
                                                                                  Debtor(s)                 Chapter    7

                                                          PAYMENT ADVICES COVER SHEET
                                                           UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

            I, Adam Edward Burken , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.

                     Number of advices attached:
                     Period covered by advices:
                     Number of Employers providing advices:



            I, Kimberly Ann Burken , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.

                     Number of advices attached:
                     Period covered by advices:
                     Number of Employers providing advices:


 Date September 9, 2019                                               Signature   /s/ Adam Edward Burken
                                                                                  Adam Edward Burken
                                                                                  Debtor


 Date September 9, 2019                                               Signature   /s/ Kimberly Ann Burken
                                                                                  Kimberly Ann Burken
                                                                                  Joint Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
Case 19-01233   Doc 4   Filed 09/09/19 Entered 09/09/19 13:01:18   Desc Main
                           Document    Page 2 of 8
Case 19-01233   Doc 4   Filed 09/09/19 Entered 09/09/19 13:01:18   Desc Main
                           Document    Page 3 of 8
Case 19-01233   Doc 4   Filed 09/09/19 Entered 09/09/19 13:01:18   Desc Main
                           Document    Page 4 of 8
Case 19-01233   Doc 4   Filed 09/09/19 Entered 09/09/19 13:01:18   Desc Main
                           Document    Page 5 of 8
Case 19-01233   Doc 4   Filed 09/09/19 Entered 09/09/19 13:01:18   Desc Main
                           Document    Page 6 of 8
Case 19-01233   Doc 4   Filed 09/09/19 Entered 09/09/19 13:01:18   Desc Main
                           Document    Page 7 of 8
Case 19-01233   Doc 4   Filed 09/09/19 Entered 09/09/19 13:01:18   Desc Main
                           Document    Page 8 of 8
